BY THE COMMISSION.
By order #3700 entered on January 15, 1957, the commission denied applicant’s petition for rehearing in this docket.
On January 23, 1957 applicant filed a petition for reconsideration of order #3700.
*88Rule XV does not contemplate petitions for reconsideration of orders denying petitions for rehearing.
We considered order #3700 a final order. This latest petition does not set forth any matter not already contained in this docket and previously considered by the commission.
Applicant’s petition for reconsideration is denied. Order #3700 is affirmed in all respects.